COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-208-CV

TAMMY LYNN ARNOLD	APPELLANT



V.



JOEL CAMERON ARNOLD	APPELLEE



----------

FROM THE 415TH DISTRICT COURT 
OF PARKER COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On November 4, 2009, we notified appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b), 43.2(f).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL:  WALKER, MCCOY, and MEIER, JJ.  



DELIVERED:  December 3, 2009  

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.